Name: Commission Regulation (EC) No 3195/93 of 22 November 1993 amending Regulation (EEC) No 1517/93 fixing at 25 000 tonnes the quantity of bread-making wheat held by the Belgian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/2 23 . 11 . 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3195/93 of 22 November 1993 amending Regulation (EEC) No 1517/93 fixing at 25 000 tonnes the quantity of bread-making wheat held by the Belgian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1517/93 (4), as last amended by Regulation (EC) No 3160/93 (5), opened a standing invitation to tender for the export of 50 000 tonnes of bread-making wheat held by the Belgian intervention agency ; whereas, in a communication of 4 November 1993, Belgium informed the Commission of the intention of its intervention agency to decrease by 25 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the Belgian intervention agency for which a standing invita ­ tion to tender for export has been opened should be fixed at 25 000 tonnes ; Whereas this decrease in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1517/93 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1517/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 25 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 25 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1517/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 150, 22. 6 . 1993, p. 27 . 0 OJ No L 283, 18 . 11 . 1993, p. 9 . 23. 11 . 93 Official Journal of the European Communities No L 288/3 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Namur 25 000'